Case 8:19-cv-00210-VMC-TGW Document 1-1 Filed 01/25/19 Page 1 of 6 PageID 12




                   EXHIBIT 1
Case 8:19-cv-00210-VMC-TGW Document 1-1 Filed 01/25/19 Page 2 of 6 PageID 13
Case 8:19-cv-00210-VMC-TGW Document 1-1 Filed 01/25/19 Page 3 of 6 PageID 14
Case 8:19-cv-00210-VMC-TGW Document 1-1 Filed 01/25/19 Page 4 of 6 PageID 15
Case 8:19-cv-00210-VMC-TGW Document 1-1 Filed 01/25/19 Page 5 of 6 PageID 16
Case 8:19-cv-00210-VMC-TGW Document 1-1 Filed 01/25/19 Page 6 of 6 PageID 17
